Citation Nr: 0948584	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  07-13 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) to include as secondary to the 
service-connected PTSD.

3.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for Raynaud's phenomenon, has 
been received.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision by which the RO denied the 
Veteran's claims.  

The Board observes that the RO denied entitlement to service 
connection for Raynaud's phenomenon by July 1999 rating 
decision.  The Veteran did not initiate an appeal, and that 
decision became final.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302, 20.1103 (2009) (detailing the procedures for 
appealing unfavorable RO decisions to the Board and the 
finality of RO determinations not appropriately appealed).  
Finally decided claims cannot be reopened in the absence of 
new and material evidence.  38 C.F.R. § 3.156 (2009).  The 
Board is bound to decide the threshold issue of whether the 
evidence is new and material before addressing the merits of 
a claim.  Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 
U.S.C. §§ 5108, 7104(b)).  That discussion is contained in 
the body of the decision below.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by no 
more than moderate symptomatology and an ability to function 
independently without psychiatric hospitalizations, 
psychotherapy, or the need for psychotropic medication.

2.  The Veteran's COPD is shown to have been aggravated by 
smoking associated with his service-connected PTSD.

3.  By July 1999 rating decision, the RO denied the Veteran's 
claim of service connection for Raynaud's phenomenon; 
although he was sent notice of the RO's decision that month, 
the Veteran did not file a timely appeal regarding that 
decision.

4.  The evidence associated with the claims file subsequent 
to the July 1999 rating decision raises a reasonable 
possibility of the substantiation of the claim of entitlement 
to service connection for Raynaud's phenomenon.  

5.  The Veteran's Raynaud's phenomenon is shown to have been 
aggravated by smoking associated with his service-connected 
PTSD.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the Veteran's service-connected 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2009).

2.  COPD was aggravated by the Veteran's service-connected 
PTSD.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.102, 3.310 (2009); Allen v. Brown, 7 Vet. App. 
439 (1995); VAOGCPREC 6-2003 (October 28, 2003).

3.  The July 1999 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

4.  The evidence received since the July 1999 rating action 
is new and material; the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

5.  Reynaud's phenomenon was aggravated by the Veteran's 
service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.310 (2009); Allen v. Brown, 7 
Vet. App. 439 (1995); VAOGCPREC 6-2003 (October 28, 2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

PTSD

Legal Criteria

The present appeal involves the Veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's service-connected PTSD has been rated 30 
percent disabling by the RO under the provisions of 
Diagnostic Code 9411.  38 C.F.R. § 4.130.  

Under this diagnostic code, a 50 percent rating is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-
IV), p. 32).

GAF scores of between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging from 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See 38 C.F.R. § 4.130 (incorporating by reference 
the VA's adoption of the DSM-IV for rating purposes).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

On March 2005 VA PTSD examination, the Veteran denied 
receiving any care for PTSD, either in or out patient.  The 
Veteran indicated that he slept only three hours a night and 
had nightmares as well as a decreased appetite.  He stated 
that he was isolative and that he had decreased 
concentration.  Furthermore, he told the examiner that his 
alcohol consumption had increased.  When asked to describe 
his nightmares, the Veteran could not.  He denied legal 
problems to include arrests and drinking while driving, and 
he denied a history of violent behavior.  The Veteran lost no 
time from work as a result of PTSD; he had been working for 
the same employer for 17 years.  Indeed, he asserted that his 
job performance was very good.  According to the Veteran, his 
PTSD caused no social impairment.  The Veteran preferred to 
be alone outside of work hours, but he described his 
relationship with colleagues as good.  He was divorced twice, 
and had been single since 1984.  He had no relationship with 
his four children.  He was able to perform all activities of 
self care.  Objectively, he appeared younger than his stated 
age.  He was well dressed and well groomed.  He appeared very 
comfortable, made good eye contact, smiled frequently, and 
displayed a good sense of humor.  His mood was euthemic, and 
his range of affect was full and appropriate.  There was no 
impairment of thought, no evidence of delusions or 
hallucinations, and no suicidal or homicidal ideation.  The 
Veteran displayed no ritualistic behavior, and his speech was 
normal.  The Veteran denied panic attacks and anxiety.  
Impulse control was not impaired.  The Veteran's sleep was 
poor as was his appetite.  The examiner diagnosed PTSD by 
history and assigned a GAF score of 65.  The examiner opined 
that the Veteran was competent to manage his financial 
affairs to include his VA benefits payments.

On VA PTSD assessment in November 2005, the Veteran was 
described as well dressed with an "impeccably trimmed" 
moustache.  Eye contact was good, and he was exceedingly 
cooperative on examination.  His mood was somewhat depressed, 
but he was fully oriented.  His thoughts were coherent, and 
there were no hallucinations.  The Veteran described sleep 
problems, indicated that he maintained little contact with 
his four children, complained of memory deficits, and 
asserted that he was not suicidal but that he had 
occasionally contemplated it.  The Veteran said that although 
he was employed by a veterans' service organization for many 
years, he was increasingly irritable and impatient at work.  
The examiner diagnosed PTSD and depression and assigned a GAF 
score of 55.

A job performance evaluation for the year ending in August 
2007 was stellar.  The Veteran had a great deal of relevant 
knowledge to include sufficient competence to train new 
employees.  He was able to follow the appropriate policies 
and procedures for managing his staff, he was fiscally 
responsible, resolved personnel problems in a timely manner, 
encouraged his staff, and prioritized tasks such that they 
were timely performed.  He delegated effectively, had 
outstanding communication skills, and had a good rapport with 
other departments within the organization.  He was described 
as a team player and worked hard to accomplish the 
organization's mission.  Indeed, he was "well liked and 
respected by his peers and by everyone he work[ed] with."  

In a job performance evaluation for the year ending in August 
2008, the Veteran's job performance was assessed more poorly.  
He was said to have a good knowledge of the subject matter of 
his job and dealt tactfully with clients.  He made 
appropriate expenditures, and he encouraged subordinates.  
However, during the evaluation period, he was warned 
regarding interactions with management.  The report indicated 
that the Veteran preferred to work alone.

On September 2008 fee-basis PTSD examination, the Veteran 
stated that his relationship with his four adult children was 
nonexistent and that his PTSD caused stress in his family.  
He denied any treatment for PTSD to include psychotherapy.  
He was never hospitalized due to his PTSD, and never sought 
emergency room treatment as a result of it.  The Veteran 
stated that he felt detached from others and no longer had a 
strong desire to go to work due to a contentious relationship 
with his supervisor resulting from a personality conflict.  
The Veteran stated, however, that he had worked for the same 
employer since 1989 and was planning to retire in 2009.  The 
Veteran indicated that he took a day or two off work each 
month due to the soured relationship with his supervisor, 
with whom he used to get along.  Objectively, appearance and 
hygiene were appropriate, as was the Veteran's behavior.  The 
Veteran was depressed, as he was approximately twice a week.  
Speech was normal, but the Veteran did exhibit difficulty 
understanding complex commands.  He had memory problems and 
suffered panic attacks more than once a week.  The Veteran 
was not delusional but was somewhat suspicious.  There were 
no hallucinations or obsessuional rituals.  Thought processes 
were normal, the Veteran's judgment was not impaired.  The 
examiner diagnosed PTSD to which she assigned a GAF score of 
65 and opined that the Veteran was competent to handle his VA 
monetary benefits as he lived alone and managed his affairs 
independently to include his finances.

In his November 2009 brief, the Veteran's representative 
indicated that the Veteran "abruptly" terminated his 
employment.

Based on the foregoing evidence, the Board concludes that a 
50 percent rating is not warranted at any time during the 
appellate period, and entitlement to a 50 percent evaluation 
is denied.  38 C.F.R. § 4.130, Diagnostic Code 9411; Hart, 
supra.  At no time did the Veteran's GAF score drip below 55, 
indicating that his impairment is no more than moderate.  
Moreover, most symptoms associated with a 50 percent 
disability rating for PTSD are absent.  His affect is not 
flattened, his speech has been consistently described as 
normal, his judgment is not impaired, and while he has been 
largely socially isolated outside of work hours, he has had a 
long and apparently highly successful career with the same 
employer without any difficulty until very recent times, when 
a personality conflict caused his relationship with his 
supervisor to deteriorate.  There is no indication that this 
personality conflict was caused by PTSD.  The Board observes 
that the Veteran's stated lack of desire to go to work 
appears to have been caused by a bad relationship with 
management and not PTSD, as he still apparently maintained 
his own supervisory and client duties affectively.  Finally, 
the objective evidence does not establish disturbed abstract 
thinking.

The Veteran is able to manage his affairs independently to 
include his finances, has had no difficulty living within the 
parameters of the law, maintains good hygiene, dresses well 
and takes pains with his appearance.  Finally, the Board 
emphasizes that he has not sought any treatment for his PTSD 
and has not pursued either psychotherapy or psychotropic 
medication.  Presumably, if the Veteran's PTSD symptomatology 
was at the 50 percent level or higher, the symptomatology 
would have caused sufficient discomfort such that he would 
have explored treatment options.  Thus, while the evidence 
reflects impaired memory, some recent panic attacks, and 
difficulty with complex commands, the totality of the 
evidence is against the assignment for the reasons stated 
above.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a claim for a total disability rating based on individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is raised by the record.  With respect to the 
Veteran's PTSD, such a claim has not been raised and cannot 
be inferred from a thorough review of the record.  The Board 
acknowledges that in September 2008, the Veteran indicated 
that he missed one or two days from work a month due to a 
conflict with his supervisor.  The uncomfortable 
relationship, according to the Veteran, stemmed from a 
personality conflict and not PTSD.  His last employment 
evaluation reinforces the Board's conclusions, as the 
Veteran's work performance was adequate other than his 
relationship with management.  Indeed, the Veteran's 
interpersonal skills at work appear to have been largely 
positive.  In any event, although the Veteran is now likely 
retired, he has consistently been employed in what appears to 
have been a supervisory position and there is no indication 
from his employer or anyone else that PTSD or any other 
disability inhibited his work performance.  The Board 
realizes that the Veteran's representative stated that the 
Veteran "abruptly terminated" his employment, but the 
evidence indicates that he had planned to retire.

The Board will now discuss the matter of an extraschedular 
evaluation.  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2009).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected PTSD is inadequate.  A comparison between the level 
of severity and symptomatology of the Veteran's PTSD with the 
established criteria found in the rating schedule for PTSD 
shows that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his PTSD.  Indeed, 
it does not appear from the record that he has been 
hospitalized at all for his PTSD.  Additionally, there is no 
professional opinion indicating that PTSD interfered with the 
Veteran's employment.  Moreover, there is no evidence in the 
medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Service Connection 

Criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Certain chronic diseases, including Raynaud's disease, will 
be presumed to have been incurred during service, if 
manifested to a compensable degree within the year after 
service.  38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

As to the effects of tobacco use during service, for claims 
filed after June 9, 1998, such as the Veteran's claims, a 
disability will not be considered service connected on the 
basis that it resulted from injury or disease attributable to 
a veteran's use of tobacco products during service.  38 
U.S.C.A. § 1103; 38 C.F.R. § 3.300.  However, in a 
precedential opinion, VA's General Counsel has held that 
neither 38 U.S.C.A. § 1103 nor 38 C.F.R. § 3.300 bar a 
finding of secondary service connection for a disability 
related to the use of tobacco products after a veteran's 
service, where that disability is proximately due to a 
service connected disability that is not service connected on 
the basis of being attributable to the veteran's use of 
tobacco products during service.  VAOGCPREC 6-2003 (October 
28, 2003).  In order to decide if service connection is 
warranted in such cases, the Board must decide: (1) whether 
the service-connected disability caused the veteran to use 
tobacco products after service; (2) if so, whether the use of 
tobacco products as a result of the service-connected 
disability was a substantial factor in causing a secondary 
disability; and (3) whether the secondary disability would 
not have occurred but for the use of tobacco products caused 
by the service connected disability.  Id.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany, 9 Vet. App. at 519, citing 
Gilbert, 1 Vet. App. at 54.

COPD

Analysis

COPD is not apparent from a review of the service treatment 
records.  The evidence, moreover, indicates, that the Veteran 
began to smoke before service and has smoked ever since.  He 
asserts that his service-connected PTSD has caused his COPD.

On March 2005 VA respiratory examination, the Veteran stated 
that breathing problems began in 1997 and had worsened since.  
He had been using oxygen at night since 2000.  The Veteran 
stated that he had smoked two packs of cigarettes a day since 
the age of 18.  The examiner diagnosed COPD and opined that 
it was not likely that his COPD was due to the service-
connected PTSD.  The examiner emphasized that there was no 
connection between the service-connected PTSD and the 
Veteran's COPD.  Rather, COPD was secondary to the cigarette 
smoking according to the examiner.

On March 2005 VA PTSD examination, the examining psychiatrist 
opined that the Veteran's COPD did not appear to be related 
to his service-connected PTSD.

A January 2006 VA clinical note indicated that the Veteran's 
PTSD aggravated his COPD.

The Veteran submitted a June 2006 report of J.A. Harris, a 
recipient of a Master's degree in social work, an addiction 
counselor, and holder of additional professional 
qualifications.  Mr. Harris opined that PTSD was a 
substantial factor in the Veteran's continued and increased 
smoking.  According to him, PTSD was an impediment to the 
cessation of smoking in the Veteran's case, and PTSD severely 
aggravated the Veteran's COPD.

In September 2008, the Veteran underwent a fee-basis PTSD 
examination.  The examiner opined that it was the Veteran's 
choice to continue to smoke as a way of dealing with his 
stress and that it was a personal choice of the Veteran not 
to employ other means for alleviating stress.  As such, 
according to the examiner, PTSD did not contribute to or 
exacerbate the Veteran's COPD.  

The evidence appears to be unequivocal in demonstrating that 
the Veteran's COPD resulted from smoking, which began before 
service and continued thereafter.  No opinion presented 
suggests that PTSD, in and of itself, caused the Veteran's 
COPD.  The evidence of whether the Veteran's COPD was 
aggravated by PTSD is, on the other hand, equivocal.  The 
September 2008 VA examiner opined that PTSD did not 
contribute to the Veteran's COPD, as smoking was a choice 
made by the Veteran.  Mr. Harris, whose apparent credentials 
are quite germane to the question raised in this case, has 
opined that the Veteran's PTSD exacerbated the Veteran's COPD 
in that it caused continued and increased smoking and 
rendered cessation difficult.  The Board credits the latter 
opinion because it is based on a clear rationale provided by 
an apparent expert.  The September 2008 VA opinion is not 
quite as persuasive because it does not respond as coherently 
to the matter at hand.  The fact that the Veteran chose to 
cope with his PTSD by smoking as opposed to employing 
alternative means does not diminish from the fact that the 
continued and increased smoking contributed to his COPD.  The 
Board notes that VA decision makers have discretion to accept 
or reject pieces of evidence provided that sufficient reasons 
and bases are set forth explaining such actions.  Hayes v. 
Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992).

Because the Board concludes that PTSD caused continued and 
increased smoking and because smoking is the cause of the 
Veteran's COPD, the Board finds that the Veteran's COPD has 
been aggravated by his PTSD.  As such, the Board grants 
service connection for the portion of COPD attributable to 
increased smoking caused by the service-connected PTSD.  
38 C.F.R. § 3.310; Allen, supra; VAOGCPREC 6-2003 (October 
28, 2003).

There is no evidence whatsoever of a direct nexus between the 
Veteran's COPD and service, and the Veteran, indeed, does not 
assert such a nexus.  As such, service connection for COPD on 
a direct basis is denied.  38 C.F.R. § 3.303. 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant an even more 
favorable decision.





New and Material Evidence 

In a July 1999 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for Raynaud's 
phenomenon on the basis that the condition did not occur in 
and was not caused by service.  The Veteran was provided 
notice of the decision and of his appellate rights.  He did 
not file a notice of disagreement.  Therefore, the July 1999 
rating decision became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the July 1999 rating decision was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
Veteran's claim of service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

38 C.F.R. § 3.156(a) provides as follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2009).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The potentially relevant evidence of record at the time of 
the July 1999 rating decision consisted of the service 
treatment records containing no reference to Raynaud's 
phenomenon and a 1999 VA general medical examination report 
containing a diagnosis of Raynaud's phenomenon based on 
consistent symptomatology described by the Veteran that began 
in 1989 but no opinion as to etiology.

Potentially relevant evidence received subsequent to the July 
1999 rating decision consists of studies regarding the link 
between PTSD and smoking gleaned from the Internet; Internet 
information regarding Raynaud's syndrome; a March 2005 VA 
PTSD examination report containing an opinion that the 
Veteran's Raynaud's phenomenon did not appear to be related 
to his PTSD; a March 2005 VA examination of the arteries and 
veins indicating that the Veteran's Raynaud's phenomenon was 
aggravated by his smoking; a June 2006 report of J.A. Harris, 
a recipient of a Master's degree in social work, an addiction 
counselor, and holder of additional professional 
qualifications who opined that PTSD was a substantial factor 
in the Veteran's continued and increased smoking; and a 
September 2008 fee-basis PTSD examination report in which the 
examiner opined that it was the Veteran's choice to continue 
to smoke as a way of dealing with his stress and that it was 
a personal choice of the Veteran not to employ other means 
for alleviating stress.  

The Board has reviewed the evidence since the July 1999 
rating decision and has determined that is "new" in that it 
was not of record before that date.  It is also "new and 
material" within the meaning of applicable law and 
regulations because it is probative of the issue at hand in 
that it provides information as to the source of aggravation 
of the Veteran's Raynaud's phenomenon.  Such evidence, 
although not unequivocal, was not previously of record.  
Thus, the Board finds that the aforementioned evidence 
relates to unestablished facts necessary to substantiate the 
Veteran's claim for service connection for Raynaud's 
phenomenon and presents a reasonable possibility of 
substantiating his claim.  38 C.F.R. § 3.156(a).  
Accordingly, the Veteran's claim for service connection for 
asthma is reopened.

Raynaud's phenomenon

Analysis

Raynaud's phenomenon is not shown in the service treatment 
records.  

On VA examination in July 1999, the examiner diagnosed 
Raynaud's phenomenon based on symptoms consistent with the 
condition that manifested in 1989.  

On March 2005 VA medical examination, the examiner diagnosed 
slowly progressive Raynaud's phenomenon and indicated that 
the Veteran's Reynaud's disease was aggravated by long-term 
smoking.  This is the only directly on-point medical opinion 
in the record.

The Board incorporates by reference the facts set forth above 
in the section dealing with COPD, and, using the same 
rationale, concludes that service connection on a secondary 
basis is warranted for the Veteran's Reynaud's phenomenon to 
the extent that it has been aggravated by the continued and 
increased smoking attributable to his service-connected PTSD.  
38 C.F.R. § 3.310; Allen, supra; VAOGCPREC 6-2003 (October 
28, 2003).

The evidence demonstrates that the Veteran's Reynaud's 
phenomenon is aggravated by smoking.  No opinion presented 
suggests that PTSD, in and of itself, caused the Veteran's 
Reynaud's phenomenon.  The evidence of whether the Veteran's 
Raynaud's phenomenon was aggravated by the smoking associated 
with the service-connected PTSD is, on the other hand, 
equivocal.  The September 2008 VA examiner opined, 
essentially, that smoking attributable to PTSD did not 
contribute to any medical condition, as smoking was a choice 
made by the Veteran.  Mr. Harris, whose apparent credentials 
are quite germane to the question raised in this case, has 
opined that the Veteran's PTSD caused continued and increased 
smoking and rendered cessation difficult.  It follows from 
the opinion of Mr. Harris that Raynaud's phenomenon, at least 
in part, has been aggravated by the Veteran's PTSD-related 
smoking.  The Board credits the latter opinion because it is 
based on a clear rationale provided by an apparent expert.  
The September 2008 VA opinion is not quite as persuasive 
because it does not respond as coherently to the matter at 
hand.  The fact that the Veteran chose to cope with his PTSD 
by smoking as opposed to employing alternative means does not 
diminish from the fact that the continued and increased 
smoking contributed to his Raynaud's phenomenon.  VA decision 
makers have discretion to accept or reject pieces of evidence 
provided that sufficient reasons and bases are set forth 
explaining such actions.  Hayes, 5 Vet. App. at 69- 70, 
citing Wood, 1 Vet. App. at 192-193.

Because the Board concludes that PTSD caused continued and 
increased smoking and because smoking has aggravated the 
Veteran's Raynaud's phenomenon, the Board finds that the 
Veteran's Raynaud's phenomenon has been aggravated by his 
PTSD.  As such, the Board grants service connection for the 
portion of Raynaud's phenomenon attributable to increased 
smoking caused by the service-connected PTSD.  38 C.F.R. 
§ 3.310; Allen, supra.; VAOGCPREC 6-2003 (October 28, 2003).

The Board observes that direct service connection for 
Raynaud's phenomenon is not warranted because the record is 
silent as to a direct nexus between Raynaud's phenomenon and 
service.  38 C.F.R. § 3.303.  Furthermore, the Board notes 
that service connection for Raynaud's phenomenon cannot be 
granted on a presumptive basis because it is not shown to 
have manifested within the first year of the Veteran's 
separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  The 
Veteran separated in August 1967 and symptoms of Raynaud's 
phenomenon are not shown to have been present before 1989, 
more than two decades later.

In conclusion, the evidence is in relative equipoise only to 
the extent that Raynaud's phenomenon was aggravated by 
smoking associated with the Veteran's service-connected PTSD.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the Veteran's 
claim, such error was harmless given that one claim is 
denied, and hence no effective date will be assigned.  With 
respect to the other claims that are granted in part, the 
Veteran will have ample opportunity to appeal any rating or 
effective date assigned.  The Board concludes, therefore, 
that the Veteran would be prejudiced by any delay for 
corrective notice, as it would result in an unnecessary wait 
for benefits due.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice provided to the Veteran did not include such 
information.  The omission is harmless, however, as the issue 
of entitlement to service connection for Raynaud's phenomenon 
has been reopened, and the Veteran, therefore, has not been 
prejudiced by the lack of Kent-compliant notice.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The VCAA duty to notify was satisfied by way of letters sent 
to the Veteran in April and September 2004 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the Veteran of what evidence was required to substantiate the 
claims and of the Veteran's and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The record contains the service 
treatment records, VA clinical records, and private medical 
records.  The Veteran was afforded VA medical examinations in 
furtherance of his claims.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An evaluation in excess of 30 percent for PTSD is denied.

Service connection for COPD is granted to the extent that it 
was aggravated by the increased smoking attributable to the 
service-connected PTSD only.

Service connection for Reynaud's phenomenon on a secondary 
basis is granted to the extent that it has been aggravated by 
the increased smoking attributable to the service-connected 
PTSD only.



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


